     Case 5:20-cv-00127-CBM-SHK Document 15 Filed 04/27/20 Page 1 of 1 Page ID #:98



 1
 2
 3
                                    UNITED STATES DISTRICT COURT
 4
                                   CENTRAL DISTRICT OF CALIFORNIA
 5
                                           EASTERN DIVSION
 6
 7
 8                                                    Case No.: 5:20-cv-00127-CBM-SHK
      Launcelot Devault,
 9                                                    ORDER [JS-6]
10                            Plaintiff,
11            vs.
12 Aldous & Associates, PLLC,
13
                              Defendant.
14
15
16            Based on the Stipulation of counsel, the case is dismissed with prejudice,
17 each party to bear its own attorney fees and costs.
18
19 Date: APRIL 27, 2020                         ___________________________
20                                              Hon. Consuelo B. Marshall
21                                              UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
      5:20-cv-00127-CBM-SHK                                                            ORDER
